Citation Nr: 1101820	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for status post head injury 
with residuals.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a disability rating greater than 10 percent 
for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to October 
1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and January 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In June 2009, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED again to the RO/AMC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran does not 
experience any current residuals from his in-service head injury.

2.  The competent evidence shows that the Veteran's forward 
flexion of the cervical spine is greater than 30 degrees; his 
combined range of motion is greater than 170 degrees; and there 
is no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour of the cervical spine or 
incapacitating episodes lasting 2 to 4 weeks during the past 
year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status post head 
injury with residuals have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for a disability rating greater than 10 percent 
for a cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC's) 5003, 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Veterans Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the Veteran's claims, such 
error was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to either claimed condition.

The duty to notify was satisfied by way of letters sent to the 
Veteran in October 2003 and November 2006 which fully addressed 
all notice elements and were sent prior to the initial RO 
decisions.  The letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained treatment records from the prison.  
The Veteran submitted written statements and was afforded VA 
medical examinations as described above.  Significantly, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  In general, 
service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in- service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Veterans Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

The Veteran seeks service connection for residuals of a head 
injury which occurred when a hatch struck him on the head, 
causing him to fall 40 feet to the ground.

A September 1975 service treatment record (STR) states that the 
Veteran lost consciousness after pushing a car in August 1975 and 
that a similar incident happened in November 1974 and November 
1975.  The record notes a mild concussion in 1974 but no 
significant sequelae.  The assessment was dizziness and syncope 
probably secondary to heat exhaustion.

STRs show that in July 1979 the Veteran fell anywhere from a 
height of 10 to 40 feet.  A treatment report dated July 16, 1979 
states that the Veteran fell that night from a height of 10 to 15 
feet but did not lose consciousness.  Another STR dated July 1979 
states that the Veteran did not lose consciousness at the time of 
the fall and fell primarily on his right flank.  The assessment 
was severe trauma, probably internal injury.  The Veteran was 
placed on profile in July 1979.  The document stated that the 
Veteran fell from a scaffold approximately 15 feet and sustained 
a right renal contusion.

An STR dated March 1981 shows that the Veteran was treated for 
swelling on the top of his head, the site of trauma.  A diagnosis 
was not indicated.

The separation examination, dated August 1983, shows that the 
Veteran complained of suffering a head injury after falling 40 
feet and that he was hospitalized for two weeks.  The 
accompanying report of medical history (RMH) shows that the 
Veteran indicated suffering a head injury.  No specific residuals 
were indicated.

The Veteran had a VA examination in May 2004.  The examiner 
reviewed the claims file.  The Veteran reported his July 1979 
fall and said he blacks out every seven years.  The examiner 
deferred diagnosis to the neurology examiner.

The VA neurology examiner reviewed the claims file and noted 
pertinent history in the STRs.  The Veteran could not recall 
having immediate head or neck symptoms at the time of 1979 fall 
and did not remember being examined for symptoms of these areas.  
He said he remained asymptomatic until two to three years ago at 
which time he started noticing short term memory problems.  The 
evaluation revealed no physical abnormalities and the diagnosis 
was status post head and neck injury with no clinically 
identifiable neurologic residuals and subjective short term 
memory difficulty with no clinical evidence of cognitive 
impairment.  The examiner stated that a neuropsychological 
evaluation should be scheduled to further evaluate cognitive 
impairment.  He reiterated the need for the neuropsychological 
evaluation in the December 2005 addendum to the May 2004 
examination.

In December 2007, the Veteran had a VA neuropsychology 
examination.  The examiner reviewed the claims file.  The Veteran 
said he is easily distracted and has word finding difficulties 
and problems remembering what he is looking for.  He noticed 
these problems in 1993 and said that they have worsened in the 
last four to five years.  He reported that during service he fell 
50 feet and sustained a head injury, after which he felt confused 
for some time.  He also mentioned the in-service syncopal 
incidents during which he lost consciousness.  The examiner 
performed multiple tests to evaluate the Veteran's cognitive 
skills which revealed generally average functioning across 
executive, visuospatial, linguistic, and memory domains.  She 
stated that some tests revealed mild impairments but that similar 
tests in the same domains revealed intact or above average 
performance.  She stated that this mild inconsistency was 
consistent with the Veteran's report of anxiety and sleep 
deprivation, as he had not slept the night before the testing, 
and was not suggestive of significant cognitive dysfunction.  She 
concluded that there was no compelling evidence of cognitive 
sequelae of head injury.

Finally, the Veteran was afforded a VA examination for traumatic 
brain injury in November 2009.  The claims file was not available 
for review at the time of the initial evaluation; however, an 
addendum was provided in January 2010 after the examiner had a 
chance to review the claims file.  The Veteran reported his in-
service accident and noted that he was not checked for head or 
neck injuries at that time.  He could not recall immediate 
symptoms related to the injury and said that his symptoms became 
symptomatic in 2001 or 2002 at which time he began to suffer 
memory difficulties.  He said he does not suffer headaches but 
becomes dizzy upon standing, a symptom that began 10 to 15 years 
ago.  He also reported sleep disturbances, which began 10 to 12 
years ago, and mild irritability and restlessness, which began 10 
to 15 years ago.  He also suffers some sensitivity to light and 
sound, which started a couple of years ago.  The examiner 
performed the cognitive testing and a physical evaluation, which 
revealed no obvious signs of a significant old head injury.  The 
impression was that the Veteran suffered a head injury without 
loss of consciousness resulting in no definitive subsequent 
residuals but with mild subjective cognitive dysfunction with 
associated neural behavioral dysfunction.  The examiner 
recommended a repeat neuropsychological evaluation.  In the 
opinion, the examiner stated that while the Veteran reported 
symptoms such as sleep difficulty and sensitivity to light and 
sound, he cannot definitively attribute them to the Veteran's 
prior head injury without resorting to speculation.  Regarding 
the cognitive dysfunction, he is unable to link the Veteran's 
subjective symptoms to his in-service head injury without resort 
to speculation.  The examiner ordered a CT scan, which showed no 
acute abnormalities, no evidence of encephalomalacia related to 
the history if a prior brain injury, and 6mm midline fat density 
lesion that may represent a small intracranial lipoma or dermoid.  
In the January 2010 addendum, after reviewing the claims file and 
CT scan, the examiner stated that it is less likely as not that 
the Veteran currently experiences any residuals of his in-service 
head injury.

	The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for status post head 
injury with residuals.  The Board acknowledges initially that the 
Veteran suffered a head injury during service.  The competent 
evidence does not show, however, that he experiences any current 
disability which could be related to his in-service head injury.  
Without a current disability, service connection cannot be 
granted.  Specifically, STRs show no symptoms of a head injury at 
the time of the 1979 injury, and showed no residuals during his 
remaining period of service or at separation from service.  The 
VA examinations revealed no objective cognitive impairment or 
cognitive sequelae of a head injury.  Even assuming for the sake 
of argument only that the Veteran's subjective symptoms, such as 
memory loss, dizziness, sleep difficulty and sensitivity to light 
and sound, constitute a current disability, the Board finds that 
service connection is not warranted.  As noted above, the STRs 
show no disability or impairment at the time of the 1979 injury, 
during his remaining period of service, or at separation from 
service.  Further, at the earliest, the alleged residuals had 
onset over 17 years after the in-service injury, and 10 years 
after separation from service, which weighs against the claim.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of complaints).  
The November 2009 examiner was unable to attribute the subjective 
symptoms to the head injury without resorting to speculation and 
the law provides that service connection may not be based on an 
opinion that resorts to speculation or remote possibility.  38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Consequently, 
even assuming for the sake of argument only that a current 
disability exists, the Board finds that service connection is not 
warranted.
	
	A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  The 
Veteran also has not identified or submitted any competent 
evidence, to include a medical nexus, which demonstrates that he 
experiences any current residuals of a status post head injury 
which could be attributed to active service.  Absent such 
evidence, the Board finds that service connection for status post 
head injury residuals is not warranted.

	In deciding this case, the Board considered all of the Veteran's 
statements, including written statements and statements made to 
medical providers, as well as statements submitted by his 
representative.  Unfortunately, while the Veteran is competent to 
report symptoms as they come to him through his senses, such as 
dizziness and memory loss, he is not competent to provide a 
credible opinion regarding the etiology of his symptoms.  See 
Layno, 6 Vet. App. 465  (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
personal knowledge).  Residuals of a head injury, such as 
cognitive impairment, especially when manifesting more than 17 
years after the alleged in-service incident, are not the type of 
disorders that a lay person can provide competent evidence as to 
questions of etiology as the residuals are not readily observable 
by laypersons and may not be diagnosed by unique and readily 
identifiable features.  Such competent evidence has been provided 
by medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.
	
As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49.

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased rating claim, the Board has 
considered the decisions of the Veterans Court in Fenderson v. 
West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. 
App. 505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Veterans Court 
held that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Veterans Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period (as in this case).  See Fenderson, 12 Vet. App. at 126.  
The Board notes that the decision in Hart appears to extend 
Fenderson to all increased evaluation claims.  See Hart, 21 Vet. 
App. at 505.

The Veteran seeks a disability rating greater than 10 percent for 
his service-connected cervical spine disability, rated under 
38 C.F.R. § 4.71a, DC 5242, degenerative arthritis of the spine.  
Under DC 5242, a 20 percent rating is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent disability evaluation is warranted for 
forward flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
cervical spine.  A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.  The 
condition also is rated under 38 C.F.R. § 4.71a, DC 5003, 
degenerative arthritis.

Full range of motion (ROM) of the cervical spine is to 45 degrees 
of flexion, 45 degrees of extension, 45 degrees of left and right 
lateral flexion, and 80 degrees of left and right rotation.  
38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

DC 5003 provides that degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations shall 
be rated as 20 percent disabling, and involvement of two or more 
major joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X-ray 
findings without limitation of motion will not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5003.  For the purpose of rating disability from arthritis, the 
cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45(f).

The Board also has considered whether an increased rating is 
warranted under 38 C.F.R. § 4.71a, DC 5243, for intervertebral 
disc syndrome (IVDS) (preoperatively or postoperatively), which 
is evaluated under the General Formula or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  According to the Formula for 
Rating IVDS Based on Incapacitating Episodes, a 20 percent rating 
contemplates incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months.  
A 40 percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  The maximum 60 percent rating 
contemplates incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
DC 5243.  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-ups, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).

Treatment records from the prison show that he denied neck pain 
in April 2002.  No other prison treatment records show complaints 
or treatment of the cervical spine.

The Veteran had a VA examination in May 2004.  The examiner 
reviewed the claims file.  The Veteran reported occasional sharp 
pain in his neck brought on by sneezing, coughing or sudden neck 
movements.  The pain was described as moderate to severe, lasting 
momentarily.  Testing revealed full ROM; no other symptoms were 
noted, weighing against the Veteran's claim.  X-rays showed 
straightening of the lordotic curvature with degenerative changes 
especially at C5-6 with osteophyte formation and disc space 
narrowing.  The diagnosis was degenerative disc disease.  Since 
the examination reveals full ROM and no additional 
symptomatology, the examination weighs against the Veteran's 
claim.

An addendum was provided in December 2005.  The examiner noted 
that the Veteran's neck pain started in 2002.  He did not have 
pain prior to that time.

The Veteran had a VA examination in November 2006.  The examiner 
reviewed the claims file.  The Veteran reported decreased motion, 
stiffness, weakness, and pain triggered by movement.  His pain is 
primarily on the right side and severe, lasting minutes.  The 
pain occurs several times per year, with pain radiating to the 
arms and legs with numbness on the right side.  Flare-ups occur 
every one to two months, causing severe pain lasting hours, and 
can be alleviated with movement.  The longest that a flare-up has 
lasted is minutes.  Posture and gait were normal.  No ankylosis 
was present.  Testing revealed full ROM, with no pain on active 
ROM for any of the tests, weighing against the Veteran's claim.  
No additional loss of motion was noted with repetitive testing, 
also weighing against the Veteran's claim.  X-rays showed 
interval progression of degenerative disc disease at C5-6 and C6-
7 with disc space narrowing, osteophyte formation, and endplate 
sclerosis with possible neural narrowing.  The diagnosis was 
degenerative disc disease with no effects on ADLs.

In November 2009, the Veteran had a VA examination.  The examiner 
reviewed the claims file.  The Veteran complained of neck pain.  
Testing showed full ROM with no pain on active ROM for any of the 
tests, weighing against the claim.  Noted was objective evidence 
of pain following repetitive motion; however, there were no 
additional limitations after repetitive motion.  The examiner 
noted mild scoliosis in the upper thoracic area.  X-rays showed 
interval progression of degenerative disc disease at C5-6 and C6-
7 with disc space narrowing, osteophyte formation, and endplate 
sclerosis with possible neural narrowing.  Mild degenerative 
changes were noted at the remaining levels.  The diagnosis was 
cervical degenerative arthritis that does not impact activities 
of daily living (ADLs).  The examiner said that the mild 
scoliosis is most likely congenital.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a disability rating greater than 
10 percent for a cervical spine disability.  Because the November 
2009 VA examination shows full ROM and fails to show muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour of the cervical spine, a rating of 20 
percent is not warranted for the service-connected cervical spine 
disability.  As noted above, the mild scoliosis is not located in 
the cervical spine and the VA examiner determined that the 
condition is congenital and not a result of cervical spine 
degenerative arthritis.  Thus, this VA examination weighs against 
the Veteran's claim.  The Board also has considered the Veteran's 
statements.  In the October 2006 claim for increase, the Veteran 
said his flexion is less than 30 degrees and combined ROM is less 
than 170 degrees.  He also claims that his condition impacts his 
employment.  In several statements, the Veteran claims that he is 
entitled to a higher rating based upon his scoliosis.  As noted 
above, the scoliosis is not located in the cervical spine and a 
VA examiner stated that the scoliosis is not the result of the 
cervical spine condition, thus an increased rating is not 
warranted on this basis.  As all of the VA examinations show, he 
has full ROM, far exceeding the criteria required for an 
increased rating.  Further, the Veteran is incarcerated and VA 
examiners have stated that the cervical spine condition does not 
impact his ADLs.

The Veteran is not entitled to a rating greater than 10 percent 
under 38 C.F.R. § 4.71a, DC 5242.  Testing has shown full ROM and 
the condition does not cause muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal cervical spine 
contour.  Further, an increased rating is not warranted under 
38 C.F.R. § 4.71a, DC 5243 as it has not caused incapacitating 
episodes lasting 2 to 4 weeks during the past year.

In addition to the criteria listed in 38 C.F.R. § 4.71a, DCs 5242 
and 5243, the Board has considered whether a higher disability 
rating is warranted based upon functional loss due to pain, 
weakness, fatigability, incoordination, or pain on movement of a 
joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. at 202.  Here, the examinations show full ROM 
with no additional loss of motion on repetitive testing.  While 
some pain on repetitive movement was noted in the November 2009 
examination report, testing failed to show resulting functional 
loss.  Unfortunately, the evidence fails to support the currently 
assigned 10 percent rating under 38 C.F.R. § 4.71a DC 5242.  
Thus, even considering the Veteran's occasional flare-ups and 
pain on repetitive motion, without additional symptomatology, the 
Board finds that a disability rating greater than 10 percent is 
not warranted at this time.

As the Veteran's disability involves the cervical spine, which is 
considered a group of minor joints, and does not involve two or 
more major joints or two or more minor joint groups, a 20 percent 
rating is not warranted under 38 C.F.R. § 4.71a, DC 5003 for 
degenerative arthritis.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected cervical spine 
disability.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, as noted above, the Veteran's symptomatology does 
not warrant a higher rating under any of the potentially 
applicable diagnostic codes.  Further, even considering his 
complaints of pain, the evidence does not support the grant of a 
higher rating under the DeLuca criteria.  Consequently, the Board 
finds that the assigned schedular evaluation is deemed adequate, 
thus there is no basis for extraschedular referral in this case.  
The Board observes that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disability at issue, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  In light of the above, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for status post head injury 
with residuals is denied.

Entitlement to a disability rating greater than 10 percent for a 
cervical spine disability is denied.


REMAND

The Veteran also seeks service connection for a low back 
disability which he claims is the result of falling 40 feet onto 
a steel pipe during service.  STRs include a January 1979 
radiographic report which identified minimum scoliosis in the 
thoracic spine.  STRs also show that, in July 1979, the Veteran 
fell anywhere from a height of 10 to 40 feet.  STRs are not 
consistent about the height from which the Veteran fell.  The 
treatment report dated July 16, 1979, states that the Veteran 
fell that night from a height of 10 to 15 feet.  STRs show that 
the Veteran sustained an abrasion on his back from the fall.  The 
assessment was severe trauma, probably internal injury.

In March 1981, the Veteran was treated for muscle spasm in the 
right paraspinous muscles of the back.  Another March 1981 STR 
shows scoliosis.  In October 1982, the Veteran was treated for 
recurrent low back pain.  The assessment was lumbar strain.  
During a pre-confinement examination, dated October 1982, the 
Veteran complained of recurrent back pain stemming from a fall 
that occurred three years prior.  The diagnosis was normal 
examination. 

The separation examination shows that the Veteran complained of 
chronic low back pain; however physical testing revealed sensory 
deep tendon reflexes, range of motion (ROM) and strength within 
normal limits.  The accompanying report of medical history shows 
that the Veteran indicated recurring neck pain.

The Veteran was afforded a VA examination in November 2009; 
however, the examiner did not address the STRs noted above which 
indicate treatment of the lumbar spine during service.  Other VA 
examinations state that the Veteran was not treated for lumbar 
complaints during service, and are consequently deemed inadequate 
for rating purposes.  Where existing examinations are inadequate 
for rating purposes, a VA examination will be authorized.  38 
C.F.R. § 3.326.  Therefore, since the VA examiners failed to 
address the pertinent STRs in the etiology opinions, the Board 
finds that a remand is necessary so that an addendum to the 
November 2009 examination report can be obtained.  In addition, 
the examiner should indicate whether the low back disability was 
caused or aggravated by the service-connected cervical spine 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Houston, 
Texas, and ask the VA examiner who conducted 
the Veteran's November 4, 2009, VA orthopedic 
examination to provide an addendum to her 
examination report.  The claims file must 
be provided for review to the VA 
examiner who conducted the Veteran's 
November 4, 2009, VA orthopedic 
examination.  In the addendum, following a 
review of the claims file, this VA examiner 
should opine whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that the Veteran's low back 
disability had onset during active service or 
is the result of service.  This VA examiner 
also should opine whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that the Veteran's low back 
disability was caused or aggravated (worsened 
beyond the natural progression) by his 
service-connected cervical spine disability.  
If the examiner finds that the Veteran's low 
back disability was aggravated by the 
service-connected cervical spine disability, 
then she should determine the baseline 
severity of the low back disability before it 
was aggravated by the cervical spine 
disability, if possible.  Finally, this VA 
examiner should address the low back 
treatment described in the Veteran's service 
treatment records and the etiology of the 
scoliosis, its location, and its relationship 
to the low back complaints and cervical spine 
disability, if any.  A complete rationale 
must be provided for any opinion(s) 
expressed.

2.  If, and only if, the VA examiner who 
conducted the Veteran's November 4, 
2009, VA orthopedic examination is not 
available, then provide the Veteran's claims 
file to another qualified VA examiner so that 
the requested opinions can be obtained.  
Following a review of the claims file, this 
examiner should opine whether it is at least 
as likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's low 
back disability had onset during active 
service or is the result of service.  This 
examiner also should opine whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's low 
back disability was caused or aggravated 
(worsened beyond the natural progression) by 
his service-connected cervical spine 
disability.  If the examiner finds that the 
Veteran's low back disability was aggravated 
by the service-connected cervical spine 
disability, then he or she should determine 
the baseline severity of the low back 
disability before it was aggravated by the 
cervical spine disability, if possible.  
Finally, this examiner should address the low 
back treatment described in the Veteran's 
service treatment records and the etiology of 
the scoliosis, its location, and its 
relationship to the low back complaints and 
cervical spine disability, if any.  A 
complete rationale must be provided for any 
opinion(s) expressed.

3.  Thereafter, readjudicate the Veteran's 
claim of service connection for a low back 
disability.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


